Electronically Filed
                                                    Supreme Court
                                                    SCPW-13-0003250
                                                    05-AUG-2014
                                                    10:58 AM




                         SCPW-13-0003250

          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


   OAHU PUBLICATIONS INC., dba The Honolulu Star-Advertiser,
     a Hawaiʻi corporation, and KHNL/KGMB, LLC, dba Hawaiʻi
         News Now, a Delaware corporation, Petitioners,

                               vs.

           THE HONORABLE KAREN S.S. AHN, Circuit Court
        Judge of the Circuit Court of the First Circuit,
                        Respondent Judge,

                               and

    THE STATE OF HAWAIʻI and CHRISTOPHER DEEDY, Respondents.


                       ORIGINAL PROCEEDING
                       (CR. NO. 11-1-1647)

                       ORDER OF CORRECTION
                        (By: Pollack, J.)


         IT IS HEREBY ORDERED that the Opinion of the Court,

filed on July 16, 2014, is corrected as follows:
           1.   On page 56, line 17:

           Change “see note 16, supra.” to “see note 17, supra.”

           The Clerk of the Court is directed to take all

necessary steps to notify the publishing agencies of these

changes.

           DATED: Honolulu, Hawaiʻi, August 5, 2014.

                                 /s/ Richard W. Pollack




                               - 2 -